Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed July 30, 2019.  This application claims the benefit of EP 18306090, filed August 8, 2018.  Claims 1-20 are pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patricia Verlangieri on March 2, 2021.

The application has been amended as follows: 
1.	A method, comprising:
receiving at a display device a series of signals transmitted from a remote-control 
unit, wherein the series of signals are generated by successive activations of keys on the remote-control unit; 


	analyzing a time for moving an successive positions on a 
depicted on the display device based on the series of signals received from the remote-control unit; 
and
	modifying said time and moving the indicator successive positions based on said modified time 

2.	The method according to claim 1, wherein the grid comprises at least one row and 
a plurality of columns or a plurality of rows and at least one column.

3.	The method according to claim 1, wherein the time for moving the indicator 
successive positions is based on the inverse of the time interval for moving the indicator between consecutive positions on the grid. 

4.	The method according to claim 3, wherein 
		the time for moving the indicator successive positions is a first time, if a 
of indicator moves is lower or equal to a first number of indicator moves; and 
		the time for moving the indicator successive positions is a second time, less than the 
first time, if the number of indicator moves is greater than the first number of indicator moves.

5.         The method according to claim 1, wherein the time is analyzed when the indicator 
is moved at least N successive positions in a first direction, with N ≥ 2, followed by M successive positions in a second direction opposite to said first direction, with M = 1 or M = 2.

6.        The method according to claim 5, wherein the time is modified if at least two 
antagonist moves, P > 2, , wherein said antagonist move comprises at least N successive positions in the first direction, with N ≥ 2, followed by M successive positions in the second direction opposite to said first direction, with M = 1 or M = 2. 

7.        The method according to claim 6, wherein if 2 ≤ P ≤ 4, and 10s ≤ D1 ≤ 30s, the 
time for moving the indicator successive positions on the grid is decreased.

8.        The method according to claim 6, wherein if P = 0, and 40s ≤ D1 ≤ 120s, the time 
for moving the indicator successive positions on the grid is increased.

9.        The method according to claim 1, wherein said grid is one of:
an on-screen keyboard;

an on-screen list.

10.      A device, comprising:
a receiver, configured to receive a series of signals transmitted from a remote-
control unit, wherein the series of signals are generated by successive activations of keys on the remote-control unit; and
	a processor, configured to: 
	          
	          analyze a time for moving an successive positions on a 
depicted on a display device based on the series of signals received from the remote-control unit; and
                      modify said time and moving the indicator successive positions based on said 
modified time 


11.	The device according to claim 10, wherein the grid comprises at least one row and 
a plurality of columns or a plurality of rows and at least one column.

12.	The device according to claims 11, wherein the time for moving the indicator 
successive positions is based on the inverse of the time interval for moving the indicator between consecutive positions on the grid. 

13.	The device according to claim 12, wherein 
		the time for moving the indicator successive positions is a first time, if a 
of indicator moves is lower or equal to a first number of indicator moves; and 
		the time for moving the indicator successive positions is a second time, less than the 
first time, if the number of indicator moves is greater than the first number of indicator moves.

14.        The device according to claim 10, wherein the time is analyzed when the indicator 


15.      The device according to claim 14, wherein the time is modified if at least two 
antagonist moves, P > 2, , wherein said antagonist move comprises at least N successive positions in the first direction, with N ≥ 2, followed by M successive positions in the second direction opposite to said first direction, with M = 1 or M = 2.

16.      The device according to claim 15, wherein if 2 ≤ P ≤ 4, and 10s ≤ D1 ≤ 30s, the 
time for moving the indicator successive positions on the grid is decreased.

17.      The device according to claim 15, wherein if P = 0, and 40s ≤ D1 ≤ 120s, the time 
for moving the indicator successive positions on the grid is increased.

18.      The device according to claim 10, wherein said grid 
an on-screen keyboard;
an on-screen menu; and
an on-screen list.

19.      A system, comprising:
a remote-control unit 
a device according to claim 10.

         20.       A non-transitory computer-readable medium containing a program 


Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite an apparatus and method of moving an indicator on a grid of a display device in response to successive actuation of a key of a remote control unit based on a modified time for moving successive positions on a grid based on the series of signals from the successive actuation.  Such a combination is not taught, suggested, or made obvious by the prior art of record.  The prior art teaches adjust the sensitivity of an indicator in response to input, but not modifying the movement based on time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



March 2, 2021